— Appeal from a judgment of the Supreme Court at Special Term (Walsh, Jr., J.), entered April 5, 1982 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, without a hearing. Petitioner initiated the instant proceeding by notice of motion and a petition for a writ of habeas corpus both dated March 2,1982. In his petition, he alleged that he was being illegally detained in violation of his constitutional rights, and he apparently bases his position, at least in part, upon the failure to accord him a hearing pursuant to a writ issued upon his original application for habeas corpus made prior to his trial and conviction. Special Term denied the application without a hearing, and the present appeal followed. We hold that the challenged judgment should be affirmed. Petitioner should have raised the issue relative to the alleged improper denial of a hearing on an appeal from his conviction rather than, as he did, in a series of subsequent applications for habeas corpus relief. Furthermore, the instant petition is blatantly defective and fails to comply with several of the requirements embodied in CPLR 7002 (subd [c]). Most significantly, the petition also contains only bare, conclusory assertions that petitioner’s rights have been violated without any facts alleged to support petitioner’s claims. Given these circumstances, Special Term properly denied the application for a writ (cf. People ex rel. Batsford v State of New *1043YorkDiv. of Parole, 91 AD2d 1112; People ex rel. Rosario vLa Vallee, 55 AD2d 771, mot for lv to opp den 41 NY2d 803). Judgment affirmed. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.